PER CURIAM.
Mark Patterson appeals the partial denial of his motion to correct sentence. The motion seeks credit for gain time accrued during a previous incarceration. See State v. Green, 547 So.2d 925 (Fla.1989). From the record it appears that the trial court, which granted only a portion of the credit-time sought by Patterson, overlooked the supreme court’s holding in State v. Tripp, 622 So.2d 941 (Fla.1993). Accordingly, we reverse for further proceedings. If the files and records in this case conclusively demonstrate that Patterson is not entitled, by virtue of Tripp, to the full amount of credit he seeks, the trial court may again deny the motion, attaching to its order whatever documentation it has relied upon in support of that conclusion. *26Otherwise, the court should grant the motion.
Reversed.
HALL, A.C.J., and THREADGILL and BLUE, JJ., concur.